ALLOWANCE
Claim 1 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1:
The prior art of record broadly discloses capturing, storing, and retrieving images within a range of a vehicle, associated with a location and a category, and displaying the images to the user.  
However, the prior art of record does not explicitly teach determining a plurality of items of image data associated with a position wherein the plurality of items are associated with a category that is defined by a plurality of imaging periods each having a priority level based on a preference of an occupant of the vehicle.
Specifically, Kim teaches retrieving images from a database that are associated with a location of interest while Cantrell teaches comparing stored images within a set radius of the surrounding images.  Moreover, Kansal teaches acquiring an image of a place and comparing it to previously stored images.  Kansal also teaches associating location tags with images which may be interpreted as categories of images.  Furthermore, Takata teaches searches for images within a predetermined distance and detecting a group of images within a certain range, which may be interpreted as categories of images.  
However, the prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1.  In particular, the prior art of record does not teach determining a plurality of items of image data associated with a position wherein the plurality of items are associated with a category that is defined by a plurality of imaging periods each having a priority level based on a preference of an occupant of the vehicle, as detailed in Fig. 7 and ¶[0068] of the instant specification.  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2142